Citation Nr: 0204512	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  98-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for prostate cancer, 
on appeal from the initial grant of service connection.  

2.  Entitlement to a compensable rating for chronic renal 
failure, on appeal from the initial grant of service 
connection.  

3.  Entitlement to a rating in excess of 10 percent for a 
history of prostatitis. 

(The issue of entitlement to service connection for 
hypertensive cardiovascular disease, claimed as secondary 
service-connected prostate cancer, will be the subject of a 
later decision.)


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
September 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In September 1999, the Board remanded the veteran's 
claims for additional development.  As reflected in an 
October 2001 supplemental statement of the case, the RO has 
increased the rating for history of prostatitis to 10 
percent, effective from October 1996, the date of the 
veteran's claim for increase.  This issue, along with the 
veteran's other claims for higher rating on the initial grant 
of service connection, remains on appeal.

The Board is undertaking additional development on the issues 
of entitlement to service connection for hypertensive 
cardiovascular disease, as secondary service-connected 
prostate cancer, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue. 


FINDINGS OF FACT

1.  Since the grant of service connection, the veteran's 
prostate cancer has not recurred or metastasized and his 
urinary system has been essentially asymptomatic.

2.  Since the grant of service connection, the veteran's 
service-connected chronic renal failure has been essentially 
asymptomatic, with no colic attacks, infections or drainage 
by catheter; his albumin level has remained normal; and his 
blood pressure readings have generally not reflected a 
diastolic pressure above 86 or systolic pressure above 150.

3.  The veteran's history of prostatitis has not required 
hospitalization or continuous intensive management. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for prostate cancer 
have not been met since the initial grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Sup. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 4.115b, Diagnostic 
Codes 7101 (as in effect prior to & from January 12, 1998), 
7528 (2001); Fenderson v. West, 12 Vet. App. 119 (1999). 

2.  The criteria for a compensable rating for chronic renal 
failure have not been met since the initial grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Sup. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7509 (2001); Fenderson v. West, 12 Vet. App. 119 (1999). 

3.  The criteria for a rating in excess of 10 percent for 
prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Sup. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 
4.115b, Diagnostic Code 7527 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a November 1973 rating decision, the RO, in pertinent 
part, granted service connection for a history of 
prostatitis, and assigned a noncompensable rating effective 
from October 1973.  

In 1988, the veteran was diagnosed as having stage C 
adenocarcinoma of the prostate.  He was treated with hormone 
and radiation therapy, and this treatment concluded in 1989.  
In 1991, he was hospitalized for acute renal failure, 
superimposed upon chronic renal failure due to obstructive 
uropathy from adenocarcinoma of the prostate.  An ultrasound 
of the kidneys revealed findings compatible with bilateral 
hydronephrosis.  The right kidney was larger than the left, 
which had a cyst on the lower pole.  In January 1994, the 
veteran had both testicles surgically removed as part of his 
treatment for the prostate cancer. 

Private outpatient records reflect that in January 1995, the 
veteran reported doing quite well, but he was told he needed 
to lose some weight.  His prostate felt quite small.  
Urinalysis was normal.  He was taking Decadron.  He was to 
return in three to four months.  In March 1995, the veteran 
weighed 243 lbs.  His abdomen was soft, with no masses or 
tenderness.  There was no tremor, weakness, or edema found.  
In May 1995, he said he was doing well, and in fact had not 
felt this well in a number of years.  His abdomen was soft 
and testicles were absent.  No masses were felt.  His 
prostate was so small that it was hard to feel.  Urinalysis 
was clear.  Creatine level was 1.2 mg/dl.  In June 1995, the 
veteran reported having a 12 hour history of left flank pain 
and said he just did not feel well.  His urine showed an 
active sediment.  His abdomen was soft and benign, but he had 
left CVA tenderness.  Creatinine was normal at 1.4.  
Urinalysis showed white cells, red cells, and 1+ bacteria, 
suggestive of an infection.  The pain in his side eventually 
improved greatly.  An intravenous pyelogram (IVP) revealed 
that his right kidney looked normal.  His left kidney was 
small but not obstructed.  He had a bladder stone about a 
centimeter and a half, and the veteran was told that this 
needed to be removed. 

Subsequently in June 1995, the veteran underwent a cystoscopy 
but no stone was identified within his bladder.  Later that 
month, he complained of burning and discomfort with voiding.  
It was again noted that he did not have a stone in his 
bladder.  The veteran's urine was clear and he was 
symptomatically doing quite well except for some slight 
terminal dysuria.  By September 1995, the veteran reported 
that he was doing quite well, although he had recently had an 
episode of right flank pain (which he attributed to 
dehydration).  On examination, his prostate felt fairly 
symmetric and not hard.  He was stable, and was to keep 
taking his medications.  In January 1996, he was noted to be 
doing well urologically.  He continued to take his 
medications.  He reported that while on a recent cruise, he 
experienced gastrointestinal dysfunction.  He was doing well 
as far as voiding ability and he had gained a lot of weight.  
Examination of his abdomen was soft.  There was no bladder 
distention, and the penis was normal.  Scrotal contents were 
absent.  His prostate was firm and flat.  Urinalysis was 
normal and the creatine level was 1.4 mg/dl.  During an 
October 1995 outpatient visit, he reported that he was eating 
well and had no complaints.  His weight had dropped to 218 
lbs.  

In April 1996, the veteran's energy and stamina were noted to 
be good.  There was no insomnia, tremors, palpitations, 
constipation, abdominal bloating or temperature intolerance.  
He had occasional diarrhea (generally related to dietary 
noncompliance), and reflux was improved with over-the-counter 
antacids.  He was stable from a prostate cancer view.  His 
weight was 236 lbs.  The abdomen was soft and nontender, and 
no masses were felt.  Extremities were room temperature and 
dry, and there was no tremor or edema.  A bone scan revealed 
asymmetrical renal activity, with much more activity seen in 
the right kidney than the left.  There were no features on 
the scan which strongly suggested skeletal metastatic 
disease.   

The claims file includes a June 1996 statement completed by a 
private internist in  conjunction with the veteran's 
application for life insurance.  The internist noted that the 
veteran weighed 236 lbs., and had a primary diagnosis of 
prostate cancer.  He had last treated the veteran in April 
1996, and he thought the veteran should be restricted to 
working in stressful situations for no longer than 20 to 30 
minutes at a time.  He stated that "sustained activities" 
resulted in fatigue, hot flashes, and diarrhea.  He also 
noted that the veteran had intermittent diarrhea and cystitis 
due to radiation therapy for prostate cancer. 

By July 1996, the veteran reported in a private outpatient 
setting that he was doing quite well.  A bone scan had shown 
asymmetric renal function, but he was known to have a poorly 
functioning left kidney due to hydronephrosis.  Otherwise the 
bone scan was essentially negative.  He was urinating quite 
well with a good stream.  He had nocturia occasionally.  On 
examination, he was somewhat obese but was trying to lose 
weight.  His abdomen was totally soft and benign.  The penis 
was normal and scrotal contents were absent.  The prostate 
was about 30 grams, firm, and slightly asymmetric.  He 
continued to take medication.  

In October 1996, the veteran filed a claim concerning service 
connection for prostate cancer secondary to Agent Orange 
exposure and for acute prostatitis.  The veteran attached to 
his claim a copy of a Social Security Administration (SSA) 
decision, which granted him disability benefits in March 
1993.  The records associated with this decision reflect that 
he had stopped working in July 1991 as a result of his 
reaction to cancer treatment.  This reaction included 
symptoms of fatigue, heat flashes, an inability to engage in 
stressful situations, and intermittent pain in the lower 
extremities. 

Private outpatient records reflect that in January 1997, the 
veteran reported that he was doing quite well overall.  His 
medications were the same.  He was happy with his urination, 
was eating well, and was going to try to lose weight.  He was 
staying fairly active and was contemplating starting an 
exercise program.  His abdomen was somewhat large but no 
masses were felt.  There was no bladder distention.  The 
prostate felt slightly irregular, and was about 30 grams in 
size and somewhat firm.  The physician noted that the veteran 
looked quite good, and his chemistry panel was essentially 
normal.  

In an April 1997 letter, a private urologist noted that the 
veteran's last prostate-specific antigen (PSA), taken in 
January 1997, was less than 0.1, and that he appeared to be 
doing quite well.  

During an April 1997 outpatient visit, the veteran reported 
to his private endocrinologist that he continued to take 
various medications for his conditions.  His weight was 244 
lbs.  Energy and stamina were good, with no insomnia, 
nervousness, tremor, palpitations, constipation, diarrhea, 
reflux, or significant temperature intolerance.  The veteran 
did have nonexertional muscle cramps but there was no 
associated paresthesia.  His abdomen was obese, soft, 
nontender, with no masses.  There was no tremor or edema.  

By a June 1997 rating decision, the RO, in pertinent part, 
granted service connection for prostate cancer, and assigned 
a noncompensable evaluation effective from November 1996.  By 
the same rating decision, the RO granted service connection 
for chronic renal failure (assigning a noncompensable rating 
effective from November 1996), and confirmed the 
noncompensable rating for a history of prostatitis.  

The veteran filed his notice of disagreement in June 1997.  
He asserted that he was still an active cancer patient, and 
that this condition had not been resolved.  He also stated 
that his prostatitis continued at present, and was manifested 
by self catheterization, loose stools, and urinary frequency 
and dysfunction. 

Medical records reflect that the veteran returned for private 
outpatient treatment in June 1997.  His chief complaint was 
pain and discomfort in his right ear.  Otherwise, he was 
doing well.  He had finished working on a barn that he was 
building and his weight was down very nicely.  There was no 
hypoglycemia or other side effects.  Examination revealed 
good vital signs and a soft and nontender abdomen.  There was 
no edema.  During a November 1997 outpatient visit, he mainly 
complained of vertigo.  Vital signs were good, his abdomen 
was soft and nontender, and there was no edema.  In April 
1997, the veteran said he had done very well since his last 
visit.  While he reported having hypertension, this 
apparently was well controlled on medication.  He had no 
dysuria, hematuria, or difficulty starting or stopping 
urination.  Blood pressure was 120 systolic over 78 
diastolic.  Bowel sounds were normal.  The veteran's abdomen 
was soft and flat, and there were no masses, organomegaly, 
tenderness, bruits, edema, cyanosis, or clubbing.  Genitalia 
were not examined.  A chemistry panel dated in January 1998 
revealed a blood urea nitrogen (BUN) level of 20 mg./dl. and 
a creatinine level of 1.2 mg./dl.  The albumin level was 4.2, 
which was within the "reference" range of between 2.8 and 
5.0 g/dl.

A statement of the case, discussing the relevant laws, 
regulations, and rating criteria, was issued in April 1998.  

In a May 1998 substantive appeal, the veteran asserted that 
he was seeking a 100 percent rating for his service-connected 
prostate cancer.  The veteran stated that he was basically 
down to one functioning kidney, and that he was seeking a 60 
percent rating for chronic renal failure.  Finally, the 
veteran argued that his prostatitis was still causing pain in 
the upper thighs.  

During a July 1998 private outpatient visit, the veteran said 
he was doing fine and that his multiple medical problems were 
stable.  He only wanted a refill on his medications.  He said 
he had a good appetite, and denied having any fever, chills, 
night sweats, alopecia, or recent weight loss or gain.  He 
denied ulcers, nausea, vomiting, hematemesis, hematochezia, 
diarrhea, constipation, melena, hemorrhoids, or heartburn.  
On examination, he appeared well-nourished and well-
developed.  Blood pressure was 150/86 and weight was 246 lbs.  
The abdomen was soft, non-tender, and non-distended.  No 
masses, organomegaly, guarding or rebound were noted.  The 
penis was normal without discharge.  The veteran's history of 
hypertension was considered stable, as was his history of 
prostate cancer.  A chemistry panel revealed a BUN level of 
19 mg/dl and a creatinine level of 1.2 mg/dl.  The albumin 
level was 4.8, which was within the "reference" range of 
between 3.1 and 5.2 g/dl.

At an October 1998 visit, the veteran said he was doing fine 
and needed a refill on his medication.  He was considered 
very compliant with his medications and diet.  Blood pressure 
was 150/100 and he weighed 245 lbs.  The abdomen was soft, 
non-tender, and benign.  Peripheral pulses were good, and 
there was no edema.  A blood test revealed an albumin level 
of 4.6, which was within the "reference" range of between 
3.1 and 5.2 g/dl.  The veteran was assessed as having 
hypertension, not well controlled and history of prostate 
cancer (which was considered stable and in remission).  

During a July 1999 private outpatient visit, the veteran's 
chemical profile was noted to be normal.  He denied any 
nausea, vomiting, diarrhea, constipation, hematemesis, 
hematochezia, melena, hematuria, dysuria, incontinence, or 
discharge.  Blood pressure was 120/80 and weight was 246 lbs.  
The abdomen was soft, nontender, and benign.  There were no 
peripheral pulses or edema.  The veteran was assessed to 
have, in pertinent part, stable hypertension, and a history 
of prostate cancer.  A chemistry panel revealed a BUN level 
of 21 mg/dl, and creatinine level of 1.4 mg/dl.  The albumin 
level was 4.1, which was within the "reference" range of 
between 2.8 and 5.0 g/dl.

In September 1999, the Board remanded the veteran's claims 
for additional development, including an attempt to get 
updated treatment records, and schedule a genitourinary 
examination.  

In a September 1999 letter to the veteran, the RO asked for 
assistance in obtaining updated treatment records.

In a September 1999 memorandum, the veteran provided the 
names and addresses of health care providers who had treated 
him for his genitourinary disorders since January 1997.  The 
RO requested records from these providers in October 1999.

In a November 1999 letter, a private urologist, in pertinent 
part, reported that the veteran had done very well with his 
prostate cancer.  His PSA remained at undetectable levels and 
he had maintained on medication. 

During a December 1999 outpatient visit, the veteran was 
noted to have been doing well since July 1999, although he 
did report having dizziness and vertigo.  He denied having 
any nausea, vomiting, diarrhea, constipation, hematemesis, 
hematochezia, melena, hematuria, dysuria, incontinence, or 
discharge.  Blood pressure was 130/74 and his abdomen was 
soft, non-tender, and benign.  There was no edema.  A 
chemistry panel revealed BUN level of 16 mg/dl and a 
creatinine level of 1.3 mg/dl.  The veteran was assessed as 
having stable hypertension and stable prostate cancer.  

In May 2000, the veteran underwent a VA genitourinary 
examination.  It was noted that on February 18, 2000, he had 
undergone an ultrasound examination of the kidneys which 
showed no evidence of any hydronephrosis or obstruction.  
Thus, the previously reported ureteral obstruction had 
resolved completely and there was no evidence of any renal 
impairment due to the previous obstruction.  According to the 
examiner, the veteran most likely did suffer some voiding 
dysfunction secondary to the radiation therapy which he had 
received for his carcinoma of the prostate and this resulted 
in a chronic prostatitis from which he suffered.  There was 
no evidence, however, that there was any renal damage as a 
result of the ureteral obstruction and his kidneys appeared 
to be working fine.  The creatine level of 1.4 mg/dl and the 
BUN level of 19 mg/dl were considered normal.  Urine analysis 
was normal.  The veteran was diagnosed as having cancer of 
the prostate, status post radiation treatment.  

During a June 2000 private outpatient visit, the veteran had 
no major complaints.  He denied having any nausea, vomiting, 
diarrhea, constipation, hematemesis, hematochezia, melena, 
dysuria, incontinence, or discharge.  Blood pressure was 
130/70 and weight was 252 lbs.  The veteran's abdomen was 
soft, non-tender, and benign.  There was no edema.  His 
hypertension was considered stable and the prostate cancer 
was considered asymptomatic.  A chemistry panel revealed a 
BUN level of 18 mg/dl and a creatinine level of 1.4 mg/dl.  
Another outpatient visit in late June 2000 was essentially 
unremarkable.  Blood pressure was 130/70 and weight was 252 
lbs.

In October 2000, the veteran's main complaint was an 
exacerbation of arthritis.  He denied having any nausea, 
vomiting, diarrhea, constipation, hematemesis, hematochezia, 
melena, dysuria, incontinence, or discharge.  Blood pressure 
was 100/80 and weight was 222 lbs.  The abdomen was soft, 
non-tender, and benign, and there was no edema.  

A supplemental statement of the case was issued in October 
2001, which reflected, in part, that the RO had increased the 
rating for history of prostatitis to 10 percent, effective 
from October 1996. 

In a November 2001 statement, the veteran asserted, in 
pertinent part, that his PSA was not maintained on 
medication, and questioned the results of the February 2000 
ultrasound.  He claimed that he was asked to lie on his left 
side, and seemed to argue that this was inadequate to reflect 
the status of his left kidney (which he claimed was 
obstructed). 

By a January 2002 rating decision, the RO, in pertinent part, 
granted service connection for orchiectomy as secondary to 
the service-connected prostate cancer, and assigned a 30 
percent rating for this disability effective from October 
1996.  The RO also granted entitlement to special monthly 
compensation based on anatomical loss of both testicles. 

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to provide a claim form and notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
There is no issue as to substantial completeness of the 
veteran's application for compensable ratings for prostate 
cancer or chronic renal failure, or for a rating in excess of 
10 percent for a history of prostatitis.  When the veteran 
filed his claim for service connection in 1996, from which 
claim service connection was awarded and the claims for 
higher rating on appeal from the initial grant grew, he was 
told by letter in October 1996 that he should submit medical 
evidence in support of his claim, and he was provided release 
forms to fill out so the RO could request records for him.  
In February 1997, the veteran was asked for medical evidence 
showing information specific to the rating criteria for 
prostate cancer.  The veteran has been notified as to the 
criteria for higher ratings.  Those are the issues in this 
case, and the discussions in the June 1997 rating decision, 
the April 1998 statement of the case, and the October 2001 
supplemental statement of the case informed the veteran 
further of the evidence needed to substantiate his claims.  
VA has no outstanding duty to inform him that any additional 
information or evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The claims file includes numerous requests from VA for 
private treatment records, SSA records, and the report of a 
VA genitourinary examination.  The RO has notified the 
veteran of the evidence it has received through the 
statements or supplemental statements of the case.  The 
requirements of the VCAA and its implementing regulations 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  Additional development would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board has considered whether there is any prejudice to 
the veteran in its consideration of the VCAA and its 
implementing regulations in the first instance.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
The requirements of the VCAA having been substantially met, 
there is no possible benefit to be derived from sending the 
case back to the RO for explicit consideration in the first 
instance.  Because the implementing regulations do not 
provide any substantive rights or impose any duties beyond 
those provided in the VCAA, the Board's consideration of them 
in the first instance is not prejudicial to the veteran, and 
the Board may proceed to consider the appeal.

B. Application of the law to the facts

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition. 38 
C.F.R. § 4.1 (2001).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, ". . . 
the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The evaluation of the same disability 
under various diagnoses is to be avoided.  
. . .  Both the use of manifestations not 
resulting from service-connected disease 
or injury in establishing the service-
connected evaluation, and the evaluation 
of the same manifestation under different 
diagnoses are to be avoided.

38 C.F.R. § 4.14 (2001).

The veteran's prostate cancer, chronic renal failure, and 
history of prostatitis all require reference to the same 
section of the rating schedule, that applicable to the 
genitourinary system.  38 C.F.R. §§ 4.115a and 4.115b (2001).  
The diagnostic code applicable to the cancer requires 
reference to either voiding dysfunction or renal dysfunction.  
See Diagnostic Code 7528.  The veteran's renal failure is 
rated as hydronephrosis under Diagnostic Code 7509, which 
calls for severe cases to be rated as renal dysfunction.  The 
history of prostatitis is rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  
Diagnostic Code 7527.  Clearly, the veteran could not have a 
rating for voiding dysfunction under both Diagnostic Code 
7527 and Diagnostic Code 7528.  Likewise, he could not be 
rated for renal dysfunction under both Diagnostic Code 7528 
and Diagnostic Code 7509.  Accordingly, in considering the 
appropriate ratings for each of these disabilities, care must 
be taken to evaluate the symptomatology only under one 
diagnosis.


1.  Entitlement to a compensable rating for prostate cancer

Under Diagnostic Code 7598, a 100 percent evaluation is 
warranted when the evidence indicates malignant neoplasms of 
the genitourinary system.  A Note to this code section states 
that, if there has been no local reoccurrence or metastasis 
following the cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, then the 
disability is to be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2001).

In this case, the veteran's prostate cancer appears to have 
been successfully treated and there is no medical evidence of 
local reoccurrence.  (The metastasis resulting in bilateral 
orchiectomy has been separately evaluated under Diagnostic 
Code 7524 at the maximum schedular evaluation, and it is not 
in issue.)  In fact, his PSA readings have remained at 
essentially undetectable levels.  His prostate cancer has 
been described by his private physicians as being stable and 
in remission.  Thus, this service-connected condition is 
properly rated under either voiding dysfunction or renal 
dysfunction, whichever is predominant. 

Voiding dysfunction is to be rated as urine leakage, 
frequency, or obstructed voiding.  For a rating as urine 
leakage, there must be continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  For urinary frequency, the minimum compensable 
rating requires daytime voiding interval between two and 
three hours or awakening to void two times per night.  The 
minimum compensable rating for obstructed voiding requires 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or a 
combination of the following: (1) post void residuals greater 
than 150 cc; (2) uroflowmetry, markedly diminished peak flow 
rater (less than 10 cc per second); (3) recurrent urinary 
tract infections secondary to obstruction; or (4) stricture 
disease requiring periodic dilatation every two to three 
months.  See 38 C.F.R. § 4.115a (2001).  

In this case, the veteran has consistently reported to his 
private physicians that he has not had any hematuria, 
dysuria, discharge, or difficulty starting or stopping 
urination.  In fact, outpatient treatment records reflect 
that his urinary system is essentially asymptomatic.  

As noted above, renal dysfunction is for consideration in 
rating the veteran's hydronephrosis.  Because it must be 
referenced under that diagnostic code, it would not be 
appropriate to rate the prostate cancer as renal dysfunction.

Thus, the weight of the evidence demonstrates that the 
veteran's prostate cancer disability has not been compensably 
disabling under any applicable rating criteria. Moreover, the 
disability has not been compensably disabling during any 
period of time since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999) 
("staged ratings" to be considered in initial rating 
cases).  The preponderance of the evidence is against a 
compensable rating for prostate cancer. Thus, the benefit-of-
the-doubt doctrine does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski; 1 Vet. 
App. 49 (1990).

2.  Entitlement to a compensable rating for chronic renal 
failure

The veteran is currently evaluated as noncompensably disabled 
for disability carried on his rating sheet as chronic renal 
failure under Diagnostic Code 7509.  Under this criteria, a 
10 percent rating contemplates hydronephrosis with only an 
occasional attack of colic, with no infection and no catheter 
drainage.  A 20 percent rating contemplates frequent attacks 
of colic, requiring catheter drainage.  38 C.F.R. § 4.115b, 
Diagnostic Code 7509 (2001).  A 30 percent rating requires 
frequent attacks of colic with infection (pyonephrosis) and 
impaired kidney function.  Severe cases are to be rated as 
renal dysfunction.

While the veteran initially appeared to have a bladder stone 
in June 1995 (over a year before filed his claim for service 
connection), this was not confirmed during a later 
cystoscopy.  A February 2000 ultrasound (referenced in the 
May 2000 genitourinary examination) apparently revealed no 
evidence of hydronephrosis or obstruction, or other such 
renal impairment.  While the veteran has questioned the way 
in which the ultrasound was reportedly conducted, there is no 
objective indication that the results (as documented by the 
VA physician) were inaccurate, particularly in light of the 
paucity of other medical records showing any kidney problems.  
His urinalysis reports have been consistently normal and 
there has been no objective medical evidence of any 
infections, that he has had colic attacks or that he uses a 
catheter; his kidney condition appears essentially 
asymptomatic. 

A 100 percent rating is assigned for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.  An 80 percent 
rating is assigned for persistent edema and albuminuria with 
BUN 40 to 80mg%; or creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  A 60 percent rating 
is assigned for constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  A 30 
percent rating is assigned for albumin constant or recurring 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  A noncompensable 
rating is assigned for albumin and casts with a history of 
acute nephritis; or, for hypertension ratable as 
noncompensably disabling under Diagnostic Code 7101.  38 
C.F.R. § 4.115a (2001).  

The veteran's albumin levels have consistently fallen with 
the "reference" range and there has been no evidence of 
edema during the course of this appeal, so the Board will now 
consider whether he has had compensable hypertension during 
the appellate period.   

Effective January 12, 1998, VA amended its regulations for 
rating cardiovascular system disabilities.  See 38 C.F.R. 
§ 4.104 (2001).  Under the prior regulations, hypertensive 
vascular disease (essential arterial hypertension) manifested 
by diastolic pressure readings that were predominantly 100 or 
greater warranted a 10 percent disability rating.  Note 1 
indicated that when continuous medication was shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (as in effect prior to January 12, 1998).  As such, 
the use of medication was considered in the assignment of a 
rating.

Under the current regulations, now titled hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), a 10 percent rating will be assigned with 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more on continuous medication.  
Note 1 indicates that hypertension must be confirmed by 
readings taken two or more times on at least three different 
days. Hypertension is defined to mean that the diastolic 
blood pressure is predominantly 90 or greater. 38 C.F.R. § 
4.104, Diagnostic Code 7101 (as in effect January 12, 1998). 

The evidence in this case reflects that the veteran had his 
blood pressure taken during numerous outpatient visits 
between April 1997 and June 2000.  Only once did his 
diastolic reading reflect pressure of 100.  The remaining 
blood pressure readings did not reflect a diastolic pressure 
above 86, and none of the readings reflected systolic 
pressure above 150.  Therefore, a compensable rating for 
hypertension, under either the old or revised rating 
criteria, is not warranted at any point during the appellate 
period.  

Thus, the weight of the evidence demonstrates that the 
veteran's chronic renal failure disability has not been 
compensably disabling during any period of time since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999) ("staged ratings" to be considered in 
initial rating cases).  The preponderance of the evidence is 
against a compensable rating for chronic renal failure. Thus, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski; 1 Vet. App. 49 (1990).

3.  Entitlement to a rating in excess of 10 percent for a 
history of prostatitis

The veteran is currently evaluated as 10 percent disabled for 
history of prostatitis under Diagnostic Code 7527.  Under 
this rating criteria, prostate gland injuries, infections, 
hypertrophy, or postoperative residuals are to be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  As noted above, outpatient treatment records 
reflect that the veteran's urinary system is essentially 
asymptomatic.  Even if it were symptomatic, the veteran could 
not be rated under the same criteria twice, and the criteria 
for voiding dysfunction have already been considered above.  
Therefore, his history of prostatitis is more appropriately 
evaluated in terms of any urinary tract infection.  

A urinary tract infection requiring long-term drug therapy, 
1-2 hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent rating.  Where 
there is recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or requiring continuous intensive management, a 30 
percent rating is warranted.  Where the urinary tract 
infection is manifested by poor renal function, the 
disability is to be rated as renal dysfunction.  38 C.F.R. § 
4.115a (2001).

Here, the veteran appears to be taking medication, in part, 
for his prostatitis condition, and one of his private 
physicians noted that the veteran has been very compliant 
with his medication.  However, the evidence does not indicate 
that the veteran has been hospitalized for this condition.  
Moreover, while he has maintained consistent outpatient 
monitoring of his genitourinary condition, the medical 
records do not reflect that the veteran's has had what could 
be considered continuous intensive management of this 
condition.  Rather, he has been maintaining a schedule of 
follow-up outpatient visits approximately every four to six 
months.  Thus, the preponderance of the evidence is against a 
rating in excess of 10 percent for history of prostatitis.  
The benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski; 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for prostate cancer, on 
appeal from the initial grant of service connection, is 
denied. 

Entitlement to a compensable rating for chronic renal 
failure, on appeal from the initial grant of service 
connection, is denied.

Entitlement to a rating in excess of 10 percent for a history 
of prostatitis is denied.


		
J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

